UNITED STATES COURT OF APPEALS
                       for the Fifth Circuit

               _____________________________________

                            No. 94-30567
                          Summary Calendar
               _____________________________________

                       BARRY GEORGE McBRIDE,

                                               Plaintiff-Appellant,

                              VERSUS

                  CHARLES C. FOTI, JR., ET AL.,

                                               Defendants-Appellees.

     ______________________________________________________

          Appeal from the United States District Court
              for the Eastern District of Louisiana
                          93 CV 775 L/F
     ______________________________________________________
                          June 23, 1995



Before DUHÉ, WIENER, and STEWART, Circuit Judges.

PER CURIAM:1

     Appellant Barry McBride appeals the adverse judgment in his

civil rights suit against the Criminal Sheriff of Orleans Parish

and several of his employees.    We affirm, but in some cases for

reasons different from those of the district court.

     We first note that although Appellant sued Captain William

Short, Michael R. Geerken, Chief Gary Bordelon, J. D. Smith, Dr.

Truman Mays and Dr. Little, he has stated no claim whatsoever

     1
         Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular cases
on the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
against any of them for he has alleged no causal connection between

what he complains of and these defendants.                Dismissal as to them is

affirmed.

      We next note that Appellant alleges that he was incarcerated

as a pretrial detainee.         Yet he argued in the trial court, and he

does so here, that he is entitled to the protection afforded by the

Eighth Amendment.       The Magistrate Judge applied that standard as

did the     district    judge.      This     standard        applies     to   convicted

persons. However, we conclude that the error, if any, was harmless

because no claim has been stated under that standard nor under the

lesser    standard     applicable   to     pretrial       detainees.          There   is

absolutely no evidence that any condition complained of, assuming

they existed, was imposed for a punitive purpose or with punitive

intent.    Cupit v. Jones, 835 F. 2d 82 (5th Cir. 1987).

      McBride's      first   contention      is    that      he   was    subjected     to

inhumane conditions while incarcerated at Central Lockup. However,

he   offered   no    evidence    whatsoever        as   to    this      period   of   his

incarceration.         Additionally,         the    evidence       offered       by   the

Defendants, and accepted by the fact-finder, conclusively shows

that there were no adverse conditions of confinement created by

Central Lockup officials for a punitive purpose or with punitive

intent.     We note also that the record does not show that Central

Lockup is under the Sheriff's jurisdiction.

      Appellant's evidence showed that while he was housed at the

House of Detention (and perhaps elsewhere) support stockings were

prescribed several times for his varicose vein condition but were


                                         2
never provided. The district court concluded that the provision of

elasticized bandages was an adequate substitute, and the record

supports that conclusion.

         Finally McBride makes several claims concerning being housed

in   a    psychiatric   ward   for   a    time,    and   about   the   medication

administered to him there.               The physician who prescribed the

medication is not a defendant. Appellant's testimony on this issue

was flatly contradicted by the records of the institution and the

testimony of the medical staff. The Magistrate Judge credited that

testimony over the unsupported testimony of Appellant and the

record supports that determination.               No constitutional violation

has been shown.

         AFFIRMED.




                                          3